﻿The success of a
session of our General Assembly lies heavily with its
President, the chief catalyser and conductor of our work
during the session; with the state of affairs left by his
predecessor; and, of course, with the capacity of the whole
United Nations Organization to implement in a credible,
coherent and sustainable way the various decisions,
resolutions and recommendations made by the General
Assembly.
It is therefore a pleasure for me to express to you, Sir,
on behalf of the Republic of Madagascar, our warmest
congratulations on your election to the presidency of the
present fifty-second session of our General Assembly.
Please be assured of our support and of our conviction that
your proven experience in international affairs is definitely
a major asset towards the success of your mission.
We would also like to express our gratitude to your
predecessor, Ambassador Resale Ismaili, whose
commitment during his tenure we admired and whose
work and achievements make up a solid foundation on
which this and upcoming sessions will build and further
construct.
Last but not least, I should like to reaffirm our
strong praise and encouragement for our Secretary-
General and his staff for their highly laudable work on
proposed reforms of the United Nations aimed at making
our Organization an even more credible and efficient
body, capable of meeting the challenge of the next
century. It would thus be a matter of legitimate pride to
realize at the end of this process that major and positive
United Nations reforms would have been achieved under
the tenure of a native African Secretary-General.
(spoke in French)
There is no doubt that the question of United
Nations reform, which has been of concern to us more
particularly since the middle of July last and which has
figured prominently in most of the statements made
during the general debate, is not only making the fifty-
second session of the General Assembly seem like a hive
of feverish activity leading up to major events but also is
lending it a special character that will remain in the
annals of the Organization because of the importance of
the stakes for all of humankind.


It is a starting point for this necessary process to find
answers to our aspirations for the future of our
Organization, following the solemn commitment made here
two years ago by our Heads of State and Government, in
the framework of the commemoration of the fiftieth
anniversary of the United Nations, to work jointly to
promote peace, development, equality, justice and
understanding among peoples.
This reform process should reflect the changes and
profound upheavals that have taken place in the world and
that have made it necessary for our Organization to adapt
itself and its structures to the new realities of the world in
which we live — a world characterized by an upsurge in
globalization and by greater interdependence among
nations. The free movement of goods, people, capital and
information has increased. Technological progress is
making it possible to transmit and disseminate ideas,
cultures and lifestyles.
Some developing countries have undergone rapid
economic growth and have become integrated into the
dynamic current of the world economy. Others — and
unfortunately there are far too many of them — have
experienced slow or even negative growth and have been
marginalized in the globalization process. Poverty and
famine still affect a considerable number of people. The
figures speak for themselves: at a time when some people
are privileged enough to surf the Internat to do their
shopping, 800 million others go hungry every day — that
according to a report of the Food and Agriculture
Organization at the World Food Summit last November.
And that is to say nothing of illness, illiteracy or violence.
The basic principles that have given impetus to this
process of renewal include good governance, sound
management, transparency and the democratization of
international relations. In this respect, Madagascar cannot
but welcome this innovative approach because it is based
on the same values and the same ideals underlying my
Government’s quest for social and economic progress,
whose goal is to provide a higher standard of living for the
Malagasy people in conditions of greater freedom.
Indeed, we in Madagascar hope to ensure that the
observance of human rights, social justice, participation by
all in national development efforts, the implementation of
economic reforms and the practice of democracy do not
remain mere political slogans but are put into practice. As
the representative of a Government born of a democratic
change of power seven months ago, I know what I am
talking about.
At this stage of the considerations presented by our
Secretary-General, certain points are noteworthy. Among
those I would refer specifically to restructuring, financial
reform and the Security Council.
With respect to restructuring, it is clear that efforts
must be made to merge agencies of the United Nations
system in order to ensure improved efficiency and better
coordination. An example would be to merge into a single
unit in Geneva the Office of the High Commissioner for
Human Rights and the Centre for Human Rights in order
to strengthen complementarity in related activities of our
Organization.
My country believes that we must increase
transparency and create a culture of shared savings, which
a reform of the Centre’s administration would bring
about — this with the aim of avoiding by every possible
means the non-observance of democracy, which is the
fundamental reason for serious human rights violations
throughout the world. Likewise, humanitarian relief,
which the United Nations continues to provide to
countries that are facing natural disasters, would become
more effective with the creation of an office for the
coordination of emergency situation efforts,
complemented by an appropriate intervention mechanism.
I take this opportunity to convey my country’s
gratitude to those who did not hesitate to assist
Madagascar in our efforts to deal with the locust invasion
in the southern part of the island. I would mention in
particular the Food and Agriculture Organization of the
United Nations, the United Nations Development
Programme, the World Food Programme, the United
States Agency for International Development and the
World Bank, as well as friendly countries — Japan,
Germany, France, Norway and the United Kingdom,
among others.
My delegation, which welcomes the strengthening of
certain United Nations activities and the inclusion of new
priorities, agrees with the conclusions of the fifty-third
session of the Commission on Human Rights, according
to which human rights are inseparable from the promotion
of peace, security, economic prosperity and social equity.
It reaffirms, therefore, that the work of the United
Nations in the area of human rights must be considered as
an element of the Organization’s activities in the field of
preventive diplomacy, and that United Nations operations
to monitor the observance of human rights must promote
respect for these rights in order to be able to restore
2


social stability and assist in the reconstruction and recovery
of societies following periods of conflict.
In this regard, the restructuring of the Secretariat
should take into account all approaches to human rights, in
accordance with the outcome of the Vienna Conference,
which, as we know, proclaimed the interdependence and
indivisibility of human rights as well as the promotion of
the right to development.
My delegation, however, would appeal for greater
vigilance on the question of human rights, bearing in mind
that on 10 December we shall begin to celebrate the fiftieth
anniversary of the Universal Declaration of Human Rights,
and in view of the possible consequences of international
oversight of human rights for the sovereignty of States,
particularly when this involves monitoring measures and
even conditionality, under the guise of humanitarian
concerns.
Reform must not be reduced to a simple cost-cutting
exercise; rather, it must strengthen the role of the
Organization and above all enhance its efficiency. Hence
Madagascar recognizes the need to strengthen the role of
the General Assembly, which we feel must remain the
primary forum for States to discuss essential issues of
peace, security and development. At a time when the
virtues of democratization are preached, the General
Assembly is the only body capable of guaranteeing that as
many people as possible can make their voices heard at the
world level and play an effective part in the management of
international affairs.
The Charter could therefore be amended to give
greater power to the General Assembly, so that it might
play a bigger role alongside the Security Council,
particularly in the maintenance of peace. We therefore
support the Secretary-General’s initiative to set up a
ministerial commission to consider the possible changes.
On financial reform, many eminent speakers — I
would refer in particular to the Prime Minister of
Pakistan — have stated in this debate that one of the main
weaknesses of the United Nations stems from the fact that
while some Members are supposed to pay their assessments
in full and without conditions, others delay payment,
making it contingent on one reason or another, whether
stated or not.
Madagascar appeals for what I would call a code of
good conduct or financial civic-mindedness, in order to
remedy this situation. We support the principle that the
financing of the United Nations must be an integral part
of the reform process. Moreover, the scale of assessments,
the key to the apportionment of expenses, must reflect the
capacity of each State to pay, as it is applied in most, if
not all world organizations, on the basis of equity, pure
and simple. It is clear to us that the scale cannot be set in
stone and that there should be provision for amendment
when necessary — that is, when there is a change in a
country’s capacity to pay.
Finally, we welcome the desire of the Secretary-
General to allocate more predictable resources to finance
development, to ensure an overall increase in official
development assistance and to create an Office for
Development Financing to allocate to developing
countries what have been described as the dividends of
reform.
In regard to the Security Council, it would be putting
it mildly to say that its present membership no longer
reflects reality. To speak of our continent alone, Africa
has the greatest number of Member States of the United
Nations, and yet the continent has no permanent seat on
the Security Council. Nor was the continent even
consulted or considered at the time of the first review of
the Council in 1965.
Madagascar endorses the position of the
Organization of African Unity (OAU) and would opt for
an expansion of Security Council membership based on
democratization, transparency and equitable geographical
representation. An increase in number and an
improvement in the Council’s functioning and working
methods, as well as its relations with States that are not
members of the Council, are essential in order to reflect
the present reality, and above all to allow the United
Nations to lend an attentive ear to the problems of the
poor and less favoured countries. In addition, relations
between the Security Council and the Economic and
Social Council must be strengthened, so that decisions on
international peace and security can take into account
social factors.
In this regard, my delegation welcomes the decision
of the sub-working group of the African Group, chaired
by Egypt, which is considering the modalities for
implementing a rotation system for two permanent seats
which could be allocated to Africa, called for in the
Harare Declaration of the summit of Heads of State and
Government of the OAU.
3


We feel that the veto must not be considered
separately from the question of expanding the membership
of the Council. Moreover, given the principles of
democracy supported by the international community as a
whole, it would be logical to extend the right of veto to all
permanent members, or simply to abolish it.
In addition, we emphatically reaffirm that any question
relating to reform of the Security Council must be subject
to a two-thirds majority vote of Member States, in
accordance with the provisions of Article 18 of the Charter.
Any initiative to submit a simple resolution running counter
to that would be prejudicial to the Organization and to its
Members.
The 15 priority areas on which the Secretary-General
has taken action and made recommendations respond to the
demands of today’s world. My delegation is certain that the
substantive comments and proposals of the General
Assembly will help implement the initiatives taken, so that
our Organization can keep pace with the demands of our
time and, above all, live up to the expectations of our
people. In any event, Madagascar, within the framework of
the regional forums to which it belongs, is considering the
proposals of the Secretary-General in a spirit of
constructive dialogue and without preconceptions.
However, I cannot speak of international peace and
security without expressing my concern at the slow pace of
negotiations leading to general agreement on every aspect
of Security Council reform. We are concerned because,
despite the establishment of a Department for Disarmament
and Arms Regulation, announced in the package of reforms,
the Council will still remain, under the Charter, the body
entrusted with maintaining international peace and security.
However, the Malagasy Government welcomes the fact that
cooperation between the United Nations and the OAU with
regard to peace was mentioned in the Secretary-General’s
report to the fifty-second session, as well as in statements
made last Thursday at the ministerial meeting of the
Security Council on the situation in Africa. We are pleased
to note the determination of the Secretary-General to
increase this cooperation and extend it to all activities
related to the maintenance of peace, including conflict
prevention. In this area, we welcome the Secretary-
General’s plan to appoint a representative based in Addis
Ababa. It is important here to emphasize the importance not
only of combining, but also coordinating, the efforts of the
OAU — which has a central Mechanism for Conflict
Prevention Management and Resolution — with those of
the Security Council, so that we do not work at cross-
purposes. Here I would like to recall that the OAU
welcomed the principle of strengthening African
peacekeeping capacity, which France, the United
Kingdom and the United States of America have jointly
proposed to assist.
My delegation welcomes the negotiations to date on
nuclear disarmament measures and on limiting and
gradually reducing conventional weapons and in particular
anti-personnel mines. On this last point, Madagascar has
voted in favour of General Assembly resolutions on a
moratorium on the export of mines. We welcome the
agreement drafted in Oslo on the text of a convention for
the complete elimination of anti-personnel mines, as well
as Norway’s commitment to provide $100 million for
demining activities and assistance to victims.
In this respect, my country appeals to States with
military arsenals to continue resolutely to take measures
aimed at general and complete disarmament. The
participation of all States in this process of disarmament,
in cooperation with the Department for Disarmament and
Arms Regulation, whose establishment is part of the
reform programme, will provide an invaluable
contribution to the easing of global tensions.
This international determination will also be a source
of mutual assistance and cooperation in combating
organized transnational crime. Transnational criminal
organizations have, in fact, existed for a long time, but
the globalization of international relations with regard to
the economy, commerce, telecommunications and the
rapid progress of technology, as well as the disappearance
of ideological blocs, have permitted the activities of
transnational criminal organizations to expand and have
increased their power to such an extent that they are now
a permanent threat to the foundation and internal security
of States, to their cultural and artistic heritage and to the
environment of the planet. Today we are witnessing the
emergence of new forms of transnational crime: money-
laundering or the investment of capital generated by
activities that are usually interconnected, including drug-
trafficking, corruption, traffic in weapons, terrorism,
traffic in nuclear and toxic material, traffic in protected
natural resources, traffic in human beings, removal of
organs, and more.
From this standpoint, the countries that are weakest
in terms of economic, institutional, material and
technological capacity are the most vulnerable —
developing countries in general and African countries in
particular — because the automatic effect of the activities
of developed countries to prevent and combat organized
4


crime is to condemn such countries to becoming new zones
of expansion.
We must therefore urgently find an effective response
to this threat by defining a common objective based on a
united stand and coherent action, by establishing or
strengthening cooperation for exchanging experience and
knowledge, by increasing our exchange of information and,
above all, by actively promoting and supporting cooperation
with international or regional forums so as to provide
institutional technical assistance and logistical support. That
notwithstanding, we note the special importance attributed
by the Secretary-General to the need to improve the
capacity of the system to combat drug-trafficking and
terrorism.
Peace is, with development, one of the main missions
of the United Nations. My country reaffirms its unwavering
commitment to the principle of settling disputes peacefully.
It is deeply concerned by the threats to destabilize peace in
the world, especially in Africa.
With regard to the Republic of Congo, therefore,
Madagascar appeals to the parties to develop a dialogue
aimed at a definitive ceasefire, in accordance with the spirit
of the Libreville Summit, held on 14 and 15 September
1997, and at allowing the deployment, under the auspices
of the United Nations and the Organization of African
Unity (OAU), of the international intervention force
recommended at the Summit.
As for the internal crisis in the Comoros, which is an
immediate neighbour of Madagascar, we support of the
efforts of the Secretary-General of the OAU as well as
those of the League of Arab States and the Organization of
the Islamic Conference. Furthermore, we reaffirm our
support of the Islamic Federal Republic of the Comoros
with regard to sovereignty and territorial integrity. In this
respect we support the convening of an international
conference to restore peace in that sister Republic, and we
have expressed the readiness of Madagascar to become
involved in any initiatives along these lines.
Also in Africa, Madagascar welcomes the
establishment of direct talks between Morocco and the
POLISARIO Front, which recently culminated in the
Houston Agreement, as a result of the mediation of James
Baker. We believe this to be a major landmark on the path
to the settlement of the question of Western Sahara, which
has gone on for too long.
In the Middle East, Madagascar also strongly appeals
to the parties concerned to safeguard the progress
achieved in the peace process. We believe that an
essential element for this is for Israel to halt the
establishment of new settlements.
Finally, we reaffirm our support for the concept of
the reunification of Korea and welcome the progress that
is starting to appear in this regard.
During the course of the United Nations conferences
on human rights, the environment, population, social
development, women, etc., we succeeded in achieving
important global commitments, and we must ensure the
follow-up. We have achieved an international consensus
on the need to ensure that ecological realities and
priorities for environmental policies are taken into account
in structural changes that are in progress in the
international economic order. To be more specific, we
must integrate environmental factors — a precondition for
sustainable development — into economic priorities. In
this regard Madagascar encourages the efforts already
undertaken by international development finance
organizations and by Governments. We are convinced that
the overall implementation of the provisions in the basic
Agenda 21 document for rapid and specific action will
come to fruition in the recommendations of the Secretary-
General as contained in his programme for reform.
In conclusion, I take this opportunity to recall my
comments at the nineteenth special session of the General
Assembly, on an overall review and appraisal of the
implementation of Agenda 21. While reaffirming our full
adherence to the principles of mutual interest and the
shared but differentiated responsibilities of developed and
developing countries contained in the Rio Declaration,
and to its general implementation, we requested, first, that
developed countries honour the commitments undertaken
in Rio to devote 0.7 per cent of their gross national
product to development assistance. Secondly, we
requested that the Global Environment Facility be
restructured and adequately replenished so as to facilitate
access to resources; and thirdly and above all, that,
following the concept of the “democracy dividend” and
the “economic adjustment and reform dividend”, an
“environment dividend” should be advocated for the least
developed countries to enable them to protect their
environment and thereby speed up the eradication of
poverty, the main cause and consequence of
environmental degradation.
5


We now ask whether the United Nations Environment
Programme (UNEP) in its present form has the necessary
power to impose sanctions or to grant dividends, or whether
we need to strengthen its mandate or create a new structure
with adequate power.
For its part, Madagascar — we cannot repeat this
often enough — is proud to comply with the measures
recommended in Agenda 21. Indeed, it stands out in its
capacity as a country that is both a nature sanctuary and a
natural sanctuary, possessing treasures and specific
characteristics that are rare, if not unique in the world, in
terms of flora and fauna.
We hope that in Kyoto in December firm
commitments will be made to reduce greenhouse gas
emissions, which cause global warming and thereby
contribute to the further deterioration of our environment.
It rests only with us to make this session a session of
reform, as the Secretary-General wishes, or to make it a
session like so many others — one in which speakers assail
us with rhetoric or at best with verbal promises that are not
followed up with actions. Madagascar is convinced that we
will make the right choice at the right time to consolidate
our ideals.



